UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 16, 2008 Openwave Systems Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-16073 (Commission File Number) 94-3219054 (I.R.S. Employer Identification No.) 2100 Seaport Boulevard Redwood City, CA (Address of principal executive offices) 94063 (Zip Code) Registrant's telephone number, including area code:(650) 480-8000 None (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □
